United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3563
                         ___________________________

Guadalupe Espinosa Garcia; Guadalupe Espejel Espinosa; Juan Jose Espejel Espinosa

                             lllllllllllllllllllllPetitioners

                                           v.

       Matthew G. Whitaker, Acting Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                          Submitted: November 29, 2018
                             Filed: December 7, 2018
                                  [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and ERICKSON, Circuit Judges.
                         ____________

PER CURIAM.

      Guadalupe Espinosa Garcia, individually and on behalf of her two minor
children, all natives and citizens of Mexico, petitions for review of an order of the
Board of Immigration Appeals upholding an immigration judge’s denial of
withholding of removal and relief under the Convention Against Torture (CAT).
       Upon review, we conclude that substantial evidence supports the denial of
withholding of removal because Espinosa Garcia did not show a clear probability that
her life or freedom would be threatened on account of membership in a particular
social group, or any other protected ground should she be returned to Mexico. See
8 U.S.C. § 1231(b)(3)(A) (listing protected grounds); De Castro-Gutierrez v. Holder,
713 F.3d 375, 379 (8th Cir. 2013) (discussing standard of review). We also conclude
that substantial evidence supports the denial of Espinosa Garcia’s CAT claim. See
Ngure v. Ashcroft, 367 F.3d 975, 992 (8th Cir. 2004) (individual seeking CAT
protection must demonstrate it is more likely than not he would be tortured if returned
to home country).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-